AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina


                      Pamela Grim MD
                         Plaintiff,                                )
                             v.                                    )       Civil Action No.      1:17-02937-JMC
                                                                   )
    Low Country Health Care System Inc, Ashley                     )
           Barnes, Richard Boyles MD                               )
                   Defendants.

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
O other: the plaintiff shall take nothing of the defendants as to the defamation and civil conspiracy causes of action
and these claims are dismissed without prejudice. It is further ordered that the plaintiff shall take nothing of the
defendants as to the WDPP claim and this claim is dismissed with prejudice.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable Donald C. Coggins, Jr., United States District Judge presiding. The Court having granted
in part the defendants’ motion to dismiss as to the defamation, civil conspiracy and WDPP claims.

Date: June 26, 2019
                                                                          CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
